ILND 450 (Rev.Case:   1:17-cv-07903
              10/13) Judgment in a Civil ActionDocument   #: 110 Filed: 12/17/18 Page 1 of 1 PageID #:3771

                                    IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE
                                       NORTHERN DISTRICT OF ILLINOIS

Hospira, Inc.,

Plaintiff(s),
                                                                  Case No. 17 C 7903
v.                                                                Judge Rebecca R. Pallmeyer

Fresenius Kabi USA, LLC,

Defendant(s).

                                              JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                 in favor of plaintiff(s)
                 and against defendant(s)
                 in the amount of $       ,

                          which         includes       pre–judgment interest.
                                        does not include pre–judgment interest.

        Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

        Plaintiff(s) shall recover costs from defendant(s).


                 in favor of defendant(s)
                 and against plaintiff(s)
.
        Defendant(s) shall recover costs from plaintiff(s).


                 other: Case is dismissed with prejudice.

This action was (check one):

     tried by a jury with Judge     presiding, and the jury has rendered a verdict.
     tried by Judge     without a jury and the above decision was reached.
     decided by Judge Rebecca R. Pallmeyer.



Date: 12/17/2018                                               Thomas G. Bruton, Clerk of Court

                                                               Ena T. Ventura , Deputy Clerk
